1

2

3
                                  UNITED STATES DISTRICT COURT
4
                                         DISTRICT OF NEVADA
5
                                                        ***
6
      JAVON MIGUEL,                                              Case No. 2:18-cv-00744-RFB-NJK
7
                                                Plaintiff,               ORDER
8            v.

9     BYRNES, et al.,
10                                       Defendants.

11

12

13          According to the inmate database, Plaintiff is no longer incarcerated at Southern Desert

14   Correctional Center, and Plaintiff has not filed an updated address notification with the Court

15   informing the Court of his current address. The Court notes that, pursuant to Local Rule IA 3-1,

16   a “pro se party must immediately file with the court written notification of any change of mailing

17   address, email address, telephone number, or facsimile number. The notification must include

18   proof of service on each opposing party or the party’s attorney. Failure to comply with this rule

19   may result in the dismissal of the action, entry of default judgment, or other sanctions as deemed

20   appropriate by the court.” It is not the Court’s obligation to track down Plaintiff’s most recent

21   address. This Court grants Plaintiff until March 7, 2019, to file his updated address with this

22   Court. If Plaintiff does not update the Court with his current address by March 7, 2019, the Court

23   will dismiss this action with prejudice.

24          DATED: February 5, 2019.
25

26                                                    NANCY J. KOPPE
                                                      UNITED STATES MAGISTRATE JUDGE
27

28
                                                             1
